Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 6/24/2022. The amendments
filed on 6/24/2022 have been entered. Accordingly, claims 1-12 remain pending.
	After review of applicant’s remarks and amendments to the specification, examiner agrees with the amendments and the prior objections to the specification have been withdrawn.
	After review of applicant’s remarks and amendments to claims 1, 2, 3 ,4, 9, 10, 11, 16, 17, and 18, examiner agrees with the amendments and the prior objections to the claims have been withdrawn.
	After review of applicant’s remarks and amendment to claims 12, 13, and 14, examiner agrees the amendments to claims 12, 13, and 14, no longer invoke 35 USC § 112(d). Hence, the 35 USC § 112(d) rejections have been withdrawn

The remainder of the applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.

The Applicant asserts on page 8 of the Response:
Consequently, Kaneko does not disclose or imply "acquiring a single sagittal T2- weighted magnetic resonance image of cartilage associated with a human joint,"

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “Consequently, Kaneko does not disclose or imply "acquiring a single sagittal T2- weighted magnetic resonance image of cartilage associated with a human joint,"” For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in claims 1, 8, and 15 of the present application as obvious to a person having ordinary skill in the art. Furthermore, in the “Claim Rejections - 35 USC § 103” section a portion of “Kaneko” is cited to in order to show the existence of the claim 1 limitation which says, “acquiring a single sagittal T2-weighted magnetic resonance image of cartilage associated with a human joint” This portion of “Kaneko” cited to states that a " The imaging protocol consisted of a 2D, true sagittal to B0, turbo spin-echo T2 mapping sequence with the following acquisition parameters" Despite the apparent lack of single images in “Kaneko” it is nevertheless considered to read onto this limitation of claims 1, 8, and 15. This is true because, the mapping protocol contains multiple slices  (as read in the same paragraph, 4 lines below, 31 total slices) one of ordinary skill in the art would recognizes that each separate slice is a single sagittal T2-weighted magnetic resonance image. For at least these reasons and the other reasons outlined
in the “Claim Rejections - 35 USC § 103” section Applicant’s assertions are not considered persuasive.

The Applicant asserts on page 6-7 of the Response:
the cited references fail to disclose … "measuring an internal reference signal in the single acquired sagittal image, wherein the internal reference signal is a signal intensity (S(6)) from the cartilage with the collagen fiber of the cartilage orientated.”

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “the cited references fail to disclose … "measuring an internal reference signal in the single acquired sagittal image, wherein the internal reference signal is a signal intensity (S(6)) from the cartilage with the collagen fiber of the cartilage orientated.”” For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in claims 1, 8, and 15 of the present application as obvious to a person having ordinary skill in the art. Furthermore, in the “Claim Rejections - 35 USC § 103” section a portion of “Kaneko” is cited to in order to show the existence of the claim 1 limitation which says, “measuring an internal reference signal in the single acquired sagittal image, wherein the internal reference signal is a signal intensity (S(6)) from the cartilage with the collagen fiber of the cartilage orientated” This portion of “Kaneko” cited to states that a "Additionally, we calculated the average T2 values at representative angles including -90, -70, -54, -30, 0, +30, +54, +70, and +90 degrees for comparison of T2 values between magic angle and others" Despite the apparent lack of a singular T2 value in “Kaneko” it is nevertheless considered to read onto this limitation of claims 1, 8, and 15. This is true because, the mapping protocol contains multiple slices  (as read in the same paragraph, 4 lines below, 31 total slices) one of ordinary skill in the art would recognizes that each separate slice is a single sagittal T2-weighted magnetic resonance image. For at least these reasons and the other reasons outlined in the “Claim Rejections - 35 USC § 103” section Applicant’s assertions are not considered persuasive.

The Applicant asserts on page 9 of the Response:

    PNG
    media_image1.png
    30
    296
    media_image1.png
    Greyscale
Additionally, the cited references also fail to disclose "calculating an anisotropic R2 relaxation rate (            
                R
                
                    
                        (
                        θ
                        )
                    
                    
                        2
                    
                    
                        a
                    
                
            
        ) for the cartilage, using the following equation: 

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “Additionally, the cited references also fail to disclose "calculating an anisotropic R2 relaxation rate (            
                R
                
                    
                        (
                        θ
                        )
                    
                    
                        2
                    
                    
                        a
                    
                
            
        )) for the cartilage, using the following equation: 
    PNG
    media_image2.png
    37
    361
    media_image2.png
    Greyscale
” For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in claims 1, 8, and 15 of the present application as obvious to a person having ordinary skill in the art. Furthermore, in the “Claim Rejections - 35 USC § 103” section, 2 equations of “Momot” are cited to in order to show the existence of the claim 1 limitation which says, “calculating an anisotropic R2 relaxation rate (            
                R
                
                    
                        (
                        θ
                        )
                    
                    
                        2
                    
                    
                        a
                    
                
            
        ) for the cartilage, using the following equation:
    PNG
    media_image2.png
    37
    361
    media_image2.png
    Greyscale
” The 2 equations of “Momot” cited and combined are 
    PNG
    media_image3.png
    43
    255
    media_image3.png
    Greyscale
 and  
    PNG
    media_image4.png
    45
    236
    media_image4.png
    Greyscale
. Despite the apparent lack of similarity to the claimed equation “Momot” it is nevertheless considered to read onto this limitation of claims 1, 8, and 15. This is true because, combining the 2 equations would produce a resulting equation similar to the applicant’s equation 5 
    PNG
    media_image5.png
    27
    266
    media_image5.png
    Greyscale
 one which was then placed under several assumptions to produce
    PNG
    media_image2.png
    37
    361
    media_image2.png
    Greyscale
. Under the broadest reasonable interpretation the combinations of equations 1 and 5 of “Momot” are functionally similar to 
    PNG
    media_image2.png
    37
    361
    media_image2.png
    Greyscale
. For at least these reasons and the other reasons outlined above in the “Claim Rejections - 35 USC § 103” section Applicant’s assertions are not considered persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (KANEKO et al., Normal T2 map profile of the entire femoral cartilage using an angle/layer-dependent approach. J Magn Reson Imaging 2015;42(6):1507-1516.) in view of Momot et al. (MOMOT et al., Anisotropy of spin relaxation of water protons in cartilage and tendon. NMR Biomed2010;23(3):313-324.).
Regarding Claim 1 Kaneko et al teaches, the  acquisition of a single sagittal T2-weighted magnetic resonance image of cartilage associated with a human joint (Page 1508, Paragraph 4, Lines 5-7). And, measuring an internal reference signal in the acquired sagittal image, wherein the internal reference signal is a signal intensity                         
                            (
                            S
                            
                                
                                    ϴ
                                
                            
                            )
                        
                     from the cartilage with its collagen fiber orientated approximately 54.7o to the main magnetic field (Page 1509, Paragraph 2, Lines 17-26; Page 1509, Paragraph 4, Lines 8-13). However, Kaneko et al does not teach calculating an anisotropic R2 relaxation rates, or determining an indication of a degeneration of the cartilage using the calculated anisotropic R2 relaxation rates.
However, Momot et al teaches calculating an anisotropic R2 relaxation rate                         
                            (
                            R
                            
                                
                                    
                                        
                                            ϴ
                                        
                                    
                                
                                
                                    2
                                
                                
                                    a
                                
                            
                            )
                        
                    for the cartilage, using the following                         
                            R
                            
                                
                                    
                                        
                                            ϴ
                                        
                                    
                                
                                
                                    2
                                
                                
                                    a
                                
                            
                            =
                            
                                
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    S
                                                    
                                                        
                                                            ϴ
                                                            =
                                                            ±
                                                            
                                                                
                                                                    54.7
                                                                
                                                                
                                                                    o
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    S
                                                    
                                                        
                                                            ϴ
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            /
                            T
                            E
                        
                    , by combining Equation 1 and Equation 5, from the text; and how to determine an indication of a degeneration of the cartilage using the calculated anisotropic R2 relaxation rates. (Page 314, Paragraph 2, Lines 11-13).
Kaneko et al and Momot et al are both considered to be analogous to the claimed invention because they are in the same field of measuring joint cartilage using MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneko et al to incorporate the teachings of Momot et al, in order to quickly approximate the anisotropic transverse relaxation rate, for an indication into cartilage degeneration, compared to normal T2 mapping (Kaneko et al, Page 1514, Paragraph 3, Lines 1-6)
Regarding Claim 8 Kaneko et al teaches, A system, comprising: one or more processors; and one or more memories storing instructions joint (Page 1508, Paragraph 4, Lines 1-2), the  acquisition of a single sagittal T2-weighted magnetic resonance image of cartilage associated with a human joint (Page 1508, Paragraph 4, Lines 5-7). And, measuring an internal reference signal in the acquired sagittal image, wherein the internal reference signal is a signal intensity                         
                            (
                            S
                            
                                
                                    ϴ
                                
                            
                            )
                        
                     from the cartilage with its collagen fiber orientated approximately 54.7o to the main magnetic field (Page 1509, Paragraph 2, Lines 17-26; Page 1509, Paragraph 4, Lines 8-13). However, Kaneko et al does not teach calculating an anisotropic R2 relaxation rates, or determining an indication of a degeneration of the cartilage using the calculated anisotropic R2 relaxation rates.
However, Momot et al teaches calculating an anisotropic R2 relaxation rate                         
                            (
                            R
                            
                                
                                    
                                        
                                            ϴ
                                        
                                    
                                
                                
                                    2
                                
                                
                                    a
                                
                            
                            )
                        
                    for the cartilage, using the following                         
                            R
                            
                                
                                    
                                        
                                            ϴ
                                        
                                    
                                
                                
                                    2
                                
                                
                                    a
                                
                            
                            =
                            
                                
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    S
                                                    
                                                        
                                                            ϴ
                                                            =
                                                            ±
                                                            
                                                                
                                                                    54.7
                                                                
                                                                
                                                                    o
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    S
                                                    
                                                        
                                                            ϴ
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            /
                            T
                            E
                        
                    , by combining Equation 1 and Equation 5, from the text; and how to determine an indication of a degeneration of the cartilage using the calculated anisotropic R2 relaxation rates. (Page 314, Paragraph 2, Lines 11-13).
Kaneko et al and Momot et al are both considered to be analogous to the claimed invention because they are in the same field of measuring joint cartilage using MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneko et al to incorporate the teachings of Momot et al, in order to quickly approximate the anisotropic transverse relaxation rate, for an indication into cartilage degeneration, compared to normal T2 mapping (Kaneko et al, Page 1514, Paragraph 3, Lines 1-6)
Regarding Claim 15 Kaneko et al teaches, A tangible, non-transitory computer-readable medium storing executable instructions (Kaneko et al, Page 1509, Paragraph 2, Lines 30-33), the  acquisition of a single sagittal T2-weighted magnetic resonance image of cartilage associated with a human joint (Page 1508, Paragraph 4, Lines 5-7), and measuring an internal reference signal in the acquired sagittal image, wherein the internal reference signal is a signal intensity                         
                            (
                            S
                            
                                
                                    ϴ
                                
                            
                            )
                        
                     from the cartilage with its collagen fiber orientated approximately 54.7o to the main magnetic field (Page 1509, Paragraph 2, Lines 17-26; Page 1509, Paragraph 4, Lines 8-13). However, Kaneko et al does not teach calculating an anisotropic R2 relaxation rates, or determining an indication of a degeneration of the cartilage using the calculated anisotropic R2 relaxation rates.
However, Momot et al teaches calculating an anisotropic R2 relaxation rate                         
                            (
                            R
                            
                                
                                    
                                        
                                            ϴ
                                        
                                    
                                
                                
                                    2
                                
                                
                                    a
                                
                            
                            )
                        
                    for the cartilage, using the following                         
                            R
                            
                                
                                    
                                        
                                            ϴ
                                        
                                    
                                
                                
                                    2
                                
                                
                                    a
                                
                            
                            =
                            
                                
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    S
                                                    
                                                        
                                                            ϴ
                                                            =
                                                            ±
                                                            
                                                                
                                                                    54.7
                                                                
                                                                
                                                                    o
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    S
                                                    
                                                        
                                                            ϴ
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            /
                            T
                            E
                        
                    , by combining Equation 1 and Equation 5, from the text; and how to determine an indication of a degeneration of the cartilage using the calculated anisotropic R2 relaxation rates. (Page 314, Paragraph 2, Lines 11-13).
Kaneko et al and Momot et al are both considered to be analogous to the claimed invention because they are in the same field of measuring joint cartilage using MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneko et al to incorporate the teachings of Momot et al, in order to quickly approximate the anisotropic transverse relaxation rate, for an indication into cartilage degeneration, compared to normal T2 mapping (Kaneko et al, Page 1514, Paragraph 3, Lines 1-6)

Claims 2, 3, 4, 9, 10, 11, 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (KANEKO et al., Normal T2 map profile of the entire femoral cartilage using an angle/layer-dependent approach. J Magn Reson Imaging 2015;42(6):1507-1516.) in view of Momot et al. (MOMOT et al., Anisotropy of spin relaxation of water protons in cartilage and tendon. NMR Biomed2010;23(3):313-324.) in further view of Yoshinori (US 20180247411 A1).
Regarding Claims 2, 9, and 16 Kaneko et al as modified by Momot et al teach the invention substantially as claimed with respect to claims 1, 8, and 15, but fail to teach the imaging of different joint locations.
However, Yoshinori teaches the acquisition of T2 images [0007]; on multiple types of human joint cartilage, which includes knee cartilage [0073].
Kaneko et al, Momot et al, and Yoshinori are both considered to be analogous to the claimed invention because they are in the same field of measuring joint cartilage using MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneko et al to incorporate the teachings of Yoshinori, in order to incorporate cartilage from the knee (Yoshinori [0073]).
Regarding Claims 3, 10, and 17 Kaneko et al as modified by Momot et al teach the invention substantially as claimed with respect to claims 1, 8, and 15, but fail to teach the imaging of different joint locations.
However, Yoshinori teaches the acquisition of T2 images [0007]; on multiple types of human joint cartilage, which includes hip cartilage [0073].
Kaneko et al, Momot et al, and Yoshinori are both considered to be analogous to the claimed invention because they are in the same field of measuring joint cartilage using MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneko et al to incorporate the teachings of Yoshinori, in order to incorporate cartilage from the hip (Yoshinori [0073]).

Regarding Claims 4, 11, and 18 Kaneko et al as modified by Momot et al teach the invention substantially as claimed with respect to claims 1, 8, and 15, but fail to teach the imaging of different joint locations.
However, Yoshinori teaches the acquisition of T2 images [0007]; on multiple types of human joint cartilage, which includes elbow cartilage [0073].
Kaneko et al, Momot et al, and Yoshinori are both considered to be analogous to the claimed invention because they are in the same field of measuring joint cartilage using MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneko et al and Momot et al to incorporate the teachings of Yoshinori, in order to incorporate cartilage from the elbow (Yoshinori [0073]).

Claims 5, 6, 7, 12, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (KANEKO et al., Normal T2 map profile of the entire femoral cartilage using an angle/layer-dependent approach. J Magn Reson Imaging 2015;42(6):1507-1516.) in view of Momot et al. (MOMOT et al., Anisotropy of spin relaxation of water protons in cartilage and tendon. NMR Biomed2010;23(3):313-324.) in view of Yoshinori (US 20180247411 A1), in further view of Grunder (GRUNDER, MRI assessment of cartilage ultrastructure. NMR Biomed 2006;19(7):855-876.).
Regarding Claims 5, 12, and 19, Kaneko et al as modified by Momot et al and Yoshinori teach the invention substantially as claimed with respect to claims 2, 10, and 16, but fail to teach the imaging of different cartilage types.
However, Grunder teaches the acquisition of T2 images (Page 856, Paragraph 2, Lines 11-14); on different types of cartilage, which includes femoral cartilage (Page 856, Paragraph 2, Lines 11-14).
Kaneko et al, Momot et al, Yoshinori, and Grunder are all considered to be analogous to the claimed invention because they are in the same field of measuring joint cartilage using MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneko et al, Momot et al, and Yoshinori to incorporate the teachings of Grunder, in order to incorporate femoral cartilage (Page 856, Paragraph 2, Lines 11-14).
Regarding Claims 6, 13, and 20, Kaneko et al as modified by Momot et al and Yoshinori teach the invention substantially as claimed with respect to claims 2, 10, and 16, but fail to teach the imaging of different cartilage types.
However, Grunder teaches the acquisition of T2 images (Page 856, Paragraph 2, Lines 11-14); on different types of cartilage, which includes tibial cartilage (Page 856, Paragraph 2, Lines 11-14).
Kaneko et al, Momot et al, Yoshinori, and Grunder are all considered to be analogous to the claimed invention because they are in the same field of measuring joint cartilage using MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneko et al, Momot et al, and Yoshinori to incorporate the teachings of Grunder, in order to incorporate tibial cartilage (Page 856, Paragraph 2, Lines 11-14).
Regarding Claims 7 and 14 Kaneko et al as modified by Momot et al and Yoshinori teach the invention substantially as claimed with respect to claims 2, 10, and 16, but fail to teach the imaging of different cartilage types.
However, Grunder teaches the acquisition of T2 images (Page 856, Paragraph 2, Lines 11-14); on different types of cartilage, which includes patellar cartilage (Page 856, Paragraph 2, Lines 11-14).
Kaneko et al, Momot et al, Yoshinori, and Grunder are all considered to be analogous to the claimed invention because they are in the same field of measuring joint cartilage using MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaneko et al, Momot et al, and Yoshinori to incorporate the teachings of Grunder, in order to incorporate patellar cartilage (Page 856, Paragraph 2, Lines 11-14).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        /SERKAN AKAR/Primary Examiner, Art Unit 3793